Order entered October 3, 2016




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-16-00979-CV

                           EX PARTE: TRACY NIXON, Relator

                 Original Proceeding from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-00-14691-T

                                         ORDER
                 Before Chief Justice Wright and Justices Bridges and Brown

       Before the Court is relator Tracy Nixon’s September 9, 2016 motion for the Court to take

judicial notice of the law. In accordance with the Court’s opinion of this date dismissing this

proceeding, the Court DENIES AS MOOT the motion for the Court to take judicial notice of the

law.


                                                /s/ CAROLYN WRIGHT
                                                    CHIEF JUSTICE